Citation Nr: 1436419	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  09-15 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and N.P.


ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 

INTRODUCTION

The Veteran served on active duty from September 1968 to January 1972, with subsequent service in the Naval Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's application to reopen his previously denied claim.  A timely appeal was noted from that decision.

A hearing on this matter was held before the undersigned Acting Veterans Law Judge on July 27, 2010.  A copy of the hearing transcript has been associated with the file.  The record reflects that at this hearing the undersigned set forth the issue to be discussed at the hearing, focused on the elements necessary to substantiate the claims, and sought to identify any further development that was required to help substantiate the claim.  These actions satisfied the duties an Acting Veterans Law Judge has to explain fully the issue and to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).

In a January 2011 decision, the Board reopened the Veteran's claim and remanded it for additional development.  To the extent that the RO attempted to obtain any additional outstanding service treatment records, the Board concludes that there has been substantial compliance with the directives contained in the Board's prior remand decision.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  The Veteran had service in the Republic of Vietnam during the Vietnam era, and he is presumed to have been exposed to Agent Orange or other herbicide agents during that time.

2.  A disability of the lower extremities to include peripheral neuropathy was not manifest during service, was not manifest within one year of separation from service, and any current disability of the upper or lower extremities is not attributable to service, to include exposure to herbicides including Agent Orange or service-connected disability.


CONCLUSION OF LAW

Peripheral neuropathy of the upper and lower extremities was not incurred in or aggravated by military service or service-connected disability and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. § 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in June 2008 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121. The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist has also been satisfied.  The Veteran's available service treatment records and VA medical records are in the file.  As directed by the Board's January 2011 remand additional service treatment records were requested and a January 2011 response indicated that no additional records existed.  Private records identified by the Veteran have been associated with the claims file, to the extent available.  The Veteran has at no time referenced additional outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  A VA examination was not obtained in connection with the claimed neuropathy disorder decided herein.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, the Veteran's reports of neuropathy in service are not competent, and the Veteran's reports of numbness and tingling in service are not credible, as explained in more detail below.  As such, there is no competent and credible evidence of a disease or injury in service; and, there is no credible or competent evidence of a possible nexus between service and peripheral neuropathy on a direct basis.  Accordingly, no examination is required.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).




II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system (to include peripheral neuropathy), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  In the instant case, there is no presumed service connection because peripheral neuropathy of the lower extremities was not medically diagnosed within one year of discharge; indeed, they were not diagnosed until decades after service.  Alternatively, a 'veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.'  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  The Veteran's service records clearly demonstrate that he served in the Republic of Vietnam during the required period.  Therefore, he is presumed to have been exposed to herbicides, including Agent Orange, in service.  

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2013).  Such diseases include, among others, acute and subacute, or early-onset, peripheral neuropathy.  Id.  In general, for service connection to be granted for most of the presumed diseases, they must be manifested to a degree of 10 percent or more at any time after service.  The regulation previously stated that "acute and subacute" peripheral neuropathy meant transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  The amendments implement a decision by the Secretary to clarify and expand the terminology regarding the presumption of service connection for peripheral neuropathy associated with exposure to certain herbicide agents and to ensure compliance with court orders from the class action litigation of Nehmer v. U.S. Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal.).  In the National Academy of Sciences ' (NAS) report Veterans and Agent Orange: Update 2010, NAS concluded that early onset peripheral neuropathy associated with herbicide exposure is not necessarily a transient condition.  NAS also reaffirmed the conclusion in its prior reports that data did not suggest that exposure to herbicides led to the development of delayed-onset chronic peripheral neuropathy.  Therefore, VA amended §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy"  VA also removed Note 2 to § 3.309(e), which had required, in order for the presumption to apply, that the neuropathy be transient and appear within weeks or months of exposure to an herbicide agent and resolve within two years of the date of onset.  Under the amendments, peripheral neuropathy will still need to become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  

A lay person is competent to provide testimony regarding factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  There is no categorical rule that medical evidence is required when the determinative issue is either medical etiology or a medical nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the nexus between upper and lower extremity peripheral neuropathy and service, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  Therefore, medical evidence will be required to establish a medical diagnosis of the Veteran's claimed peripheral neuropathy and to address the question of whether his active duty service, including his exposure to herbicides, caused his peripheral neuropathy.

Notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000).  In the absence of a presumptive basis to grant a claim, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.'  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he has peripheral neuropathy of the upper and lower extremities either incurred during active duty or due to exposure to Agent Orange during service in Vietnam.  

The Veteran's limited service treatment records do not include complaints, diagnoses, or treatment for ongoing upper or lower extremity pain or other associated problems.  The Veteran continues to assert that there are outstanding service treatment records that are pertinent to his claim.  The RO has made numerous attempts to obtain any outstanding service treatment records but the responses have all been negative.  In January 1974, October 1976, December 1979, July 1984, and March 1988 Navy Reserve examination and associated medical history reports, the Veteran specifically denied lameness, foot trouble, neuritis, or paralysis.  

After service, the Veteran was in an accident in January 1989.  During a private evaluation dated in April 1990, the Veteran reported soreness throughout the spine, particularly in the low back, neck and left arm area.  The Veteran reported he had private x-ray and MRI testing which showed 3-4 root compressions bilaterally, as well as 5-6 bulging discs.  He reported intermittent tingling and paresthesias in the left arm radiation from the neck.  Neurological examination showed mild weakness of the shoulder in a C5 distribution and some mild weakness of the biceps.  The examiner found that the mild herniated discs are probably causing the intermittent radicular symptoms in the left arm.  

In statements dated in September 1990 and November 1990, the Veteran reported he had problems with back pain and numbness in his toes during active service that were then aggravated during a January 1989 accident. 

In medical evaluations for state disability benefits dated in March 1992 and February 1995, the Veteran continued to complain of episodic neck pain with numbness in the hands and arms, and episodic back and leg pain.  The diagnoses were cervical spondylosis with radiculitis and degenerative arthritis of the lumbar spine.  

In a claim dated in October 2003, the Veteran reported that he has had numbness and tingling in his hands and feet since being discharged from the military in 1972.  The symptoms first became a problem in 1988 to 1989.  

In his May 2008 claim, the Veteran claimed that he has neuropathy due to herbicide exposure in Vietnam. 

In an October 2008 statement, L. M., M.D., indicated that she has been caring for the Veteran since June 1990.  She reported he has idiopathic peripheral neuropathy affecting both his hands and his feet.  

During a July 2010 hearing, the Veteran testified that while he was in boot camp his feet would go numb and he had burning his legs so that it was hard for him to march.  Prior to the military he had no symptoms.  He stated that he sought treatment while in service.  He indicated that he saw several doctors for his problem after service and prior to his January 1989 auto accident, but he was unable to get records.  The Veteran also asserted that his private doctor told him that his neuropathy "possibly could have been" related to Agent Orange. Upon prompting by his attorney as to whether the doctor used the phrase "as likely as not", the Veteran reported "I guess he was saying it that way."  The Veteran went on to state that his doctor was not really there, as he has been seeing his new doctor for 20 or 25 years now. 

Based on the evidence discussed above, it is clear that the Veteran has a current diagnosis of peripheral neuropathy.  Agent Orange presumptive disorders include early-onset peripheral neuropathy, but only if the disability is shown within one year of service separation as noted above.  

In this case, the service treatment records and post-service medical records do not indicate a diagnosis of early-onset peripheral neuropathy in service or for many years after service.  The Board has considered the Veteran's representations that he experienced tingling, numbness, pain, and other symptoms in the lower extremities from service and continuing to the present.  This evidence is not credible because it is contradictory to the medical records contemporaneous in time which specifically note no complaints of numbness or tingling in service or within the first post-service year.  In other words, the Veteran's current assertions are inconsistent with his reports at the time of discharge from service.  

Further, although the Veteran asserts that his service treatment records are incomplete, the RO made numerous attempts to obtain more records, and the NPRC indicated on numerous occasions that there were no outstanding records.  The Veteran has not provided any support for his assertions that the record is incomplete.  

Also, the presumptive provisions specifically note that the presumption of in-service incurrence may be rebutted by affirmative evidence to the contrary.  38 C.F.R. §§ 3.307(d).  In this case, the affirmative evidence to the contrary consists of competent medical evidence of a post-service injury in January 1989, with no reports of numbness or tingling prior to that date.  Although the Veteran currently claims that his numbness and tingling began in service, his assertions are not supported by the record.  

The presumptive provisions relating to early-onset peripheral neuropathy, therefore, are inapplicable in this case and service connection for peripheral neuropathy may not be established via the statutory presumption.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  As noted, however, the Veteran is not precluded from establishing service connection on a direct basis.

Having reviewed the complete record, the Board concludes that the preponderance of the evidence is against finding that the Veteran's current peripheral neuropathy of the upper and lower extremities was incurred in or otherwise related to his military service.  Though the Veteran's private treating physician noted the Veteran has a diagnosis of idiopathic peripheral neuropathy, she did not in any way relate the Veteran's diagnosis to his active service.  Moreover, the Veteran is not competent to relate any numbness or tingling to his current diagnosis of peripheral neuropathy because he does not have the medical expertise required to provide such a diagnosis.  In other words, even assuming, arguendo, that the Veteran had numbness and tingling in service, or shortly thereafter, there is no record of any medical professional attributing such symptoms to peripheral neuropathy.  While the Veteran reports that his doctor told him that he may have peripheral neuropathy as a result of in-service herbicide exposure, his statements in this regard are not credible, nor has he submitted any medical evidence to support this assertion.

The Board has considered the Veteran's reports that he experienced a continuity of neuropathy symptoms since active service and that his doctor told him that his neuropathy was related to Agent Orange exposure.  Credibility, however, is an adjudicative and not a medical determination.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, the Veteran's statements as to the circumstances of his in-service injury and continuity of upper and lower extremity problems are inconsistent with the objective medical record and the Veteran's own contemporaneous statements.  In that regard, the Board notes that the Veteran's service treatment records include no complaints of upper and lower extremity numbness.  Furthermore, in January 1974, October 1976, December 1979, July 1984, and March 1988 Navy Reserve examination and associated medical history reports, the Veteran specifically denied lameness, foot trouble, neuritis, or paralysis.  After service, there is no indication that the Veteran sought treatment for neurological problems until his 1989 accident.  According to the medical evidence of record, the Veteran first reported neurological problems in 1989 subsequent to an auto accident.  There are no additional treatment records dated between the 1972 and 1989 when the Veteran sought treatment at a for hand and foot numbness.  Therefore, the Board finds the Veteran's assertions as to a continuity of symptomatology not credible.  

The Veteran also has self-interest in reporting a positive nexus opinion given by his private physician.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Though the Veteran asserts that his private treatment provider has indicated that his neuropathy is due to service that is inconsistent with the evidence of record and the Veteran has not attempted to submit any opinion by a treating provider to support his claim.  Given the Veteran's inconsistent statements as to the onset of his neuropathy and his self-interest in reporting what his doctor told him, the Board does not consider his statements to be credible.  Caluza v. Brown, 7 Vet. App. at 510-511.

To date, the claims file indicates no VA or private treating professional has affirmatively related the Veteran's current peripheral neuropathy or other extremity problems to herbicide exposure in Vietnam or any other incident of military service.  

As such, the Board concludes that the preponderance of the evidence is against granting entitlement to service connection on a direct basis.

The Board also has considered the case of Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court held that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  However, this is not a case in which the record is merely silent regarding whether he experienced a continuity of upper or lower extremity problems following separation from active service.  Rather, the Veteran specifically denied problems at the time of his Naval reserve examinations in from 1974 to March 1988; and, he specifically complained of numbness and tingling contemporaneous with his January 1989 injury.  In essence, the Board does not find the Veteran's contentions regarding a continuity of symptoms since service for his claimed disability as credible.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  The appeal must therefore be denied.








ORDER

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as due to exposure to herbicides is denied.



____________________________________________
L. B. Cryan 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


